Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vaughan, J.), rendered September 3, 1997, convicting him of robbery in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
*648Before the end of the suppression hearing, the defendant, an indigent, requested a copy of the transcript of the suppression hearing. By forcing the defendant to go to trial before he received the entire transcript, the trial court committed reversible error (see, People v Coleman, 81 NY2d 826; People v Sanders, 31 NY2d 463).
We note that the defendant was improperly adjudicated a persistent violent felony offender (see, Penal Law § 70.04 [1] [b]; § 70.08 [1] [a]; People v Morse, 62 NY2d 205).
The defendant’s remaining contentions are without merit. Ritter, J. P., H. Miller, Feuerstein and Smith, JJ., concur.